


Exhibit 10.1


CAPITAL ONE FINANCIAL CORPORATION
EXECUTIVE SEVERENCE PLAN
Amended and Restated, effective July 30, 2015
Section I. In General
Capital One Financial Corporation, on behalf of itself and its wholly-owned
subsidiaries (collectively, "Capital One" or the “Company”), hereby amends and
restates the plan document for the Capital One Financial Corporation Executive
Severance Plan, effective as of July 30, 2015, as it may be amended from time to
time (the "Plan"), to provide eligible associates who have been involuntarily
terminated due to restructuring or poor performance, as determined by the Plan
Administrator in its discretion, with a reasonable amount of financial security
so as to allow a smooth transition to other employment. The group of eligible
associates covered by the Plan constitutes a select group of management or
highly compensated employees.
The Plan as set forth herein applies to all eligible associates whose
termination of employment occurs on or after July 30, 2015. For any associate
who is terminated before July 30, 2015, benefits under the Plan will be based on
the terms of the Plan in effect at the time of the associate’s termination, as
applicable. The severance benefit that applies to an eligible associate will
depend upon the associate's job level as set forth below.
In order to receive any benefits under the Plan, an associate must also execute
and not revoke a legally binding letter of agreement in a form acceptable to the
Plan Administrator in its discretion that includes, but is not limited to, a
general release of claims that covers all claims against Capital One that
legally can be waived, as well as an agreement to comply with other obligations
as outlined in the Plan in Section IV, “Compliance with Obligations” (the
“Letter Agreement”), within the period designated in the Letter Agreement. The
Letter Agreement will provide that an eligible associate who executes and does
not revoke the Letter Agreement will receive the benefits as described in this
Plan. The Letter Agreement will not be deemed to affect legal claims or rights
that cannot under any circumstances be validly waived or released under law,
such as a claim for vested benefits under a qualified retirement plan.
Notwithstanding the above, the Plan Administrator (or its designee) may in its
sole and unfettered discretion designate an associate as severance-eligible if
the associate is otherwise qualified under the Plan, but is involuntarily
terminated for reasons other than restructuring or poor performance. Such
exception shall not be made to an associate terminated for Cause (as defined
herein), as determined by the Plan Administrator. Further, no such exception or
designation shall be binding as to any other associate not so designated, nor
shall it purport to amend the Plan or otherwise create a separate right to
eligibility under the Plan. In the event the Plan Administrator designates
someone as eligible under the Plan for reasons other than restructuring or poor
performance, the Plan Administrator may also determine what benefit(s) shall be
provided to such associate.
Section II. Eligibility
A.
Eligibility Criteria

Notwithstanding the above, to be eligible for benefits under the Plan, an
associate must meet all of the following eligibility requirements (and not be
ineligible for benefits as provided below):
1.
The associate must be a full-time associate on the U.S. payroll designated by
the Plan Administrator as terminated due to restructuring or poor performance,
or be a part-time associate on the U.S. payroll designated by the Plan
Administrator as terminated due to restructuring.

a.
Notwithstanding the foregoing, if an associate, who is designated as part-time
at the time of his official notification of separation, was designated as
full-time (defined as “Standard Hours” of 33 or more hours per week) for more
than 50% of the 12-month period immediately prior to the separation date, the
associate will be eligible to receive benefits whether he is terminated due to
restructuring or poor performance. In such case, all benefits will be paid based
on the Base Pay, as defined herein, the associate received on the last day of
the last pay period in which he was classified as a full-time associate.

b.
For purposes of the Plan, a part-time associate is defined as an associate whose
“Standard Hours” in the Company’s system of record are 20 hours per week or
greater, but less than 33 hours per week at the time the associate is officially
notified of his separation. Standard Hours are the number of hours





--------------------------------------------------------------------------------




associates are scheduled to work each week, as maintained in Capital One’s
system of record. Standard Hours are used to determine benefits eligibility and
are maintained by managers in Capital One’s system of record. Standard Hours may
not be reflective of actual hours worked in any given week.
c.
For purposes of the Plan, for an involuntary termination due to restructuring,
official notification is deemed to occur as set forth on the date of the letter
from the Career Development Center or Associate Relations, as applicable, and
for an involuntary termination due to poor performance, official notification is
deemed to occur on the last day worked.

d.
To be eligible for benefits provided due to poor performance, an associate must
have been employed by the Company for a period of 6 consecutive months
immediately prior to his separation date.

2.
The associate must be classified by the Company in one of the following internal
job levels at the time of his termination of employment: Vice President ("VP");
Managing Vice President ("MVP"); Senior Vice President ("SVP"); Executive Vice
President ("EVP"); or Executive Committee.

3.
The Plan Administrator must designate the associate as terminated by Capital One
due to restructuring or poor performance. For these purposes, the Plan
Administrator retains the discretion to determine whether severance benefits are
payable in cases where jobs are being eliminated due to outsourcing, the sale of
all or a portion of Capital One's business or assets or another corporate
transaction having similar effect. Unless otherwise determined by the Plan
Administrator in its discretion, an associate whose employment terminates in
connection with any such reason will not be entitled to benefits under the Plan.

4.
The associate must continue to work for Capital One and perform in a
satisfactory manner until the associate's services are no longer required.

B.
Ineligibility Factors

An associate who otherwise satisfies the eligibility conditions described in the
Plan is not eligible for any Plan benefits if:
1.
The associate is classified by Capital One as a part-time associate with
Standard Hours in the Company’s system of record of less than 20 hours per week
at the time the associate is officially notified of his separation, or is
classified as a temporary worker (including, but not limited to, individuals
engaged as contingent labor, contractors or other non-associate labor) as
determined by the Plan Administrator in its discretion.

2.
The associate's employment is terminated for Cause, as determined by the Plan
Administrator in its discretion, or for any other reason not deemed by the Plan
Administrator to be eligible under the Plan. For purposes of this Plan, Cause
shall be defined as the willful and continued failure by the associate to
perform substantially his duties with Capital One (other than any such failure
resulting from incapacity due to physical or mental illness) or misconduct, as
determined by the Plan Administrator (including by way of example, violation of
any Capital One rule, policy, or any law or regulation or commission of any
crime).

3.
The associate is classified by the Company in an internal job level of any
position other than one with an internal job level of Executive Committee, EVP,
SVP, MVP, or VP.

4.
The associate resigns from Capital One for any reason, including any claim of a
“good reason termination” or “constructive termination” or any similar
separation not designated by the Plan Administrator, in its discretion, as
involuntary.

5.
The associate is not legally eligible for employment with Capital One, as
provided under any applicable law or regulation.

6.
The associate declines reassignment to a comparable employment position as an
associate of Capital One, or as otherwise determined by the Plan Administrator.
The Plan Administrator will determine, in its discretion, whether an employment
position within Capital One is comparable. The Plan Administrator may document,
in writing, such comparability determinations, and may further adopt written
guidelines for determining comparability.

7.
The associate is eligible for severance-type benefits under another severance
plan or agreement sponsored by the Company.





--------------------------------------------------------------------------------




8.
The associate is on a personal and/or educational leave of absence, as
determined by the Plan Administrator, at the time of termination of employment.
Notwithstanding this provision, if the Plan Administrator determines in its
discretion to provide benefits in the event of a personal and/or educational
leave of absence, the associate shall receive such benefits.

An associate who meets the Plan's eligibility requirements and meets all other
conditions for the receipt of benefits under the Plan may be referred to
hereinafter as a "participant."
Section III. Severance Benefits
A.
Severance Payment

A participant's cash severance benefits ("Severance Payment") will be determined
as set forth in the applicable Appendix to the Plan. Any Severance Payment
payable to a participant shall be offset dollar-for-dollar by any amounts
payable to the participant under any Non-Competition Agreement or similar
restrictive covenant agreement (collectively, "NCA"). In such cases,
participants are eligible for a special payment (“Release of Claims Payment”)
equal to a percentage of the Severance Payment as set forth in the applicable
Appendix to the Plan.
Notwithstanding the paragraph above, a Garden Leave Transition Agreement
(“GLTA”) shall be excluded from the definition of NCA; however, the Severance
Payment shall nevertheless be offset dollar-for-dollar by any amounts payable
under a GLTA.
The amount of the Severance Payment is generally determined based on whether the
associate is involuntarily terminated due to restructuring or poor performance.
For purposes of the Plan, an associate will be deemed to have terminated due to
restructuring if the associate is involuntarily terminated because the
associate’s position is eliminated, substantively redesigned, or is otherwise no
longer available, each as determined by the Plan Administrator in its
discretion; provided, however, that a member of the Executive Committee will be
deemed to have terminated due to restructuring only if the associate is
involuntarily terminated because the associate’s position is eliminated. For
purposes of the Plan, an associate will be deemed to have terminated for
performance if he is terminated for poor performance, as determined by the Plan
Administrator in its discretion.
B.
Severance Bonus

If an associate who is otherwise eligible for an annual cash bonus (“Annual Cash
Bonus”) under the Capital One Financial Corporation Managing Vice President and
Below Corporate Incentive Plan Standard or the Capital One Financial Corporation
Senior Executive Corporate Incentive Plan Standard, or any such successor plan
or standard (each as applicable, the “CIP”) is involuntarily terminated due to
restructuring, as determined by the Plan Administrator, and such termination
occurs on or after July 1st of the annual performance period, he will be
eligible for a cash bonus equivalent to his full (or prorated, as applicable)
Annual Cash Bonus under the applicable CIP (“Severance Bonus”), which will be
paid at the same time as the Severance Payment. If the associate’s NCA is
enforced, then the Severance Bonus payment will be made at the same time as the
first Severance and/or Release of Claims Payment, as explained in Section
VIII.D., below. In this instance, the Severance Bonus will be based on the
mid-point of the target bonus range(s) for the associate’s Annual Cash Bonus
under the applicable CIP and will be prorated based on his period of employment
in that performance period. If the Annual Cash Bonus has been approved by the
Capital One Financial Corporation Board of Directors (“Board of Directors”) at
the time of his separation, the amount of the Severance Bonus will be equal to
the actual approved Annual Cash Bonus amount. If the associate's termination is
for reasons other than restructuring, the associate will not receive a Severance
Bonus.
C.
Outplacement Services

Outplacement services will be made available to eligible associates impacted by
restructuring, as determined in the discretion of the Plan Administrator.
Participants will receive up to twelve (12) months of outplacement services to
be provided by a nationally recognized outplacement services firm selected by
Capital One. Participants must begin using these outplacement services within 90
days of the termination date. If the associate’s termination if for reasons
other than restructuring, the associate is not eligible for outplacement
services.
D.
Subsidized COBRA Coverage Payment

Eligible associates can elect to continue their health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and receive
subsidized coverage from Capital One pursuant to the terms set forth in
Appendices A through E, as applicable.




--------------------------------------------------------------------------------




In such case, Capital One will directly pay the COBRA administrator on the
participant's behalf an amount equal to the employer-paid health care coverage
premium in effect at that time for the same coverage for active employees, plus
a 2% administrative fee. The participant will remain responsible for the
remainder of the COBRA premium. The participant's COBRA coverage subsidy from
Capital One will continue for the period set forth in the applicable Appendix.
Participants on an NCA or GLTA will receive the greater of the COBRA benefit
provided under the NCA or GLTA, as applicable, or the Plan, but not both.
E.
Retraining Educational Assistance Program

Eligible associates, who are impacted by restructuring, as determined in the
discretion of the Plan Administrator, are eligible to participate in the Capital
One Retraining Educational Assistance Program, subject to and in accordance with
the provisions of that program as in effect from time-to-time. Associates who
participate will be provided with retraining assistance with a value of up to
$5,000 for educational expenses. Information about such program shall be set
forth in a separate written document.
F.
Executive Life Insurance

Executives covered under the Executive Life Insurance Program will continue to
be provided term coverage (but not accidental death and dismemberment insurance)
for 12 months following termination of employment at the same coverage level in
effect immediately before termination.
Section IV. Compliance with Obligations
A.
Compliance Obligations

In order to receive benefits pursuant to the Plan, participants must comply with
the following obligations, each as further specified in the Letter Agreement,
and such other obligations as determined in the discretion of the Plan
Administrator.
1.
Compliance with Confidentiality Obligations of Capital One

The participant must agree to comply with all confidentiality obligations
outlined in the Letter Agreement.
2.
Non-Solicitation of Employees

Any associate otherwise eligible under the Plan, who is required to sign a
non-solicitation of employee agreement pursuant to Capital One policy or
practice, as determined by the Plan Administrator, and who has not signed the
most current non-solicitation of employee agreement with Capital One in effect
as of the date of the associate’s termination of employment, as determined by
the Plan Administrator, restricting such associate from soliciting other
associates for a specific time period following such associate’s separation from
service, shall be required to execute a non-solicitation of employee covenant in
a form acceptable to Capital One as part of the Letter Agreement. Any
non-solicitation of employee covenant signed as part of the Letter Agreement
will supersede any non-solicitation of employee covenant with Capital One
previously signed by the associate, unless otherwise determined by the Plan
Administrator.
3.
Full Cooperation

The participant must agree to comply with the cooperation obligations outlined
in the Letter Agreement.
4.
Return of Work Property

Unless otherwise agreed to by Capital One in writing, the participant must
comply with the obligation to return Capital One property, including
confidential information, as provided in the Letter Agreement.
B.
Repayment Obligations

Under the following circumstances, as outlined in the Letter Agreement, the
participant will be required to repay to Capital One any payments received
pursuant to the Plan.
1.
Re-employment with Capital One

In the event a participant is rehired as a Capital One associate between his
separation date and the period of time used to calculate his Severance Payment
(as defined in Appendices A through E, as applicable), the participant will be
required to repay a prorated portion of the Severance Payment received as a
condition of re-employment




--------------------------------------------------------------------------------




with Capital One. The amount of the repayment will be based on the number of
days between the participant’s separation date and the date of re-employment
(“Period of Separation”), and will be an amount equal to the difference between
(i) the Severance Payment received; and (ii) that portion of the Severance
Payment that is calculated based on the Period of Separation.
Notwithstanding the above, if an associate receives payment under an NCA or
GLTA, only that portion of Severance Payment not offset by the NCA payment or
GLTA payments will be subject to the terms of this provision.
2.
Repayment of Amounts Owed to Capital One

To the fullest extent permitted by applicable law, if the participant fails to
repay any amounts owed to Capital One (including, without limitation,
overpayment of salary, bonus, vacation pay, severance benefits or personal
expenditures on a Capital One credit card), the Plan shall be entitled to a
return of some or all of the payment(s) and benefits provided to the participant
pursuant to the Plan. In any such event, Capital One shall also be entitled to
any appropriate remedy, including, without limitation, the equitable remedy of
constructive trust.
3.
Participant’s Eligibility for Plan Benefits

To the fullest extent permitted by applicable law, if it is subsequently
determined that the participant's employment could have been terminated for
Cause or the participant was otherwise ineligible for benefits under the Plan,
as determined in the Plan Administrator's discretion, the Plan shall be entitled
to a return of some or all of the payment(s) and benefits provided to the
participant pursuant to the Plan. In any such event, Capital One shall be also
be entitled to any appropriate remedy, including, without limitation, the
equitable remedy of constructive trust.
Section V. Plan Administration
Capital One has designated the Capital One Benefits Committee (the “Benefits
Committee”) as the Plan Administrator, which is the named fiduciary of the Plan
and has the discretionary power to administer the Plan. Notwithstanding this or
any other provision of the Plan however, the Compensation Committee of the Board
of Directors (“Compensation Committee”) must approve and recommend to the
Independent Members of the Board of Directors (as that term is defined in the
charter of the Compensation Committee) all determinations as to eligibility and
benefits payable under the Plan to members of the Executive Committee, including
the authority to make any exceptions under the Plan, and the Independent Members
of the Board of Directors shall have the authority to make such determinations.
All references in the Plan to the Plan Administrator in connection with members
of the Executive Committee shall be deemed to refer to the Compensation
Committee.
The Plan Administrator's discretionary powers include, but are not limited to,
the power to:
A.
Make and enforce such rules and regulations as the Plan Administrator deems
necessary or proper for the efficient administration of the Plan;

B.
Interpret the Plan, to decide all questions concerning the Plan, including
without limitation the right to remedy possible ambiguities, inconsistencies, or
omissions, by general rule or particular decision, and to determine the
eligibility of any person to participate in the Plan and the entitlement of any
person to any benefits under the Plan;

C.
Make and approve any exceptions under the Plan, including but not limited to
increasing or decreasing amounts payable under the Plan and granting benefits to
associates who terminate for reasons other than restructuring or poor
performance; and

D.
Appoint other persons to render it advice and assist it in administering the
Plan and to designate other persons to carry out any of its responsibilities
under the Plan.

Benefits shall be payable to a participant only if the Plan Administrator so
determines in its discretion. Any interpretation, decision, or determination
made by the Plan Administrator in good faith shall be final and binding on all
persons claiming benefits under the Plan. The Plan Administrator may delegate
all or any portion of its duties hereunder (including to decide claims and
appeals described in Section VI, below) to one or more individuals or committees
and, to the extent of such delegation, any reference herein to the Plan
Administrator shall include a reference to such individual or committee.
The Plan Administrator has designated the Chief Human Resource Officer the
discretion to make and approve exceptions under the Plan for benefits provided
to associates at the level of Executive Vice President and below.




--------------------------------------------------------------------------------




In addition, the Chief Human Resources Officer has been delegated authority to
make administrative and interpretation decisions to the Plan (provided that such
decisions would not apply to eligibility or benefits payable to members of the
Executive Committee), in any manner that is not reasonably estimated to result
in an annual cost or savings of more than $5,000,000 and the Executive in Charge
of Severance has been delegated authority to make administrative and
interpretation decisions to the Plan (provided that such decisions would not
apply to eligibility or benefits payable to members of the Executive Committee),
in any manner that is not reasonably estimated to result in an annual cost or
savings of more than $1,000,000.
Section VI. Claims Procedures
An associate at the level of Executive Vice President or below who does not
receive benefits to which he believes he is entitled under the Plan may file a
written claim for such benefits with the Plan Administrator or its delegate. For
purposes hereof, unless otherwise determined by the Plan Administrator, the
power to determine such claims with respect to participants at the level of
Executive Vice President or below is hereby delegated to the Executive in Charge
of Severance. The written claim should include the benefits being claimed and
the reason(s) the claimant believes he is entitled to such benefits. The
claimant may designate, in writing on such form as may be provided by the Plan
Administrator or is otherwise acceptable to the Plan Administrator, an
authorized representative to act on his behalf in pursuing the claim or a
subsequent appeal. The claimant must exhaust his rights under these claims
procedures before he may file suit to recover any benefits claimed.
Claims by associates who are at the level of Executive Vice President or below
should be sent to:
Executive Severance Plan Administrator
Employee Welfare and Retirement Plans
Capital One Financial Corporation
15000 Capital One Drive
Richmond, VA 23238
(804) 284-1000
Within 90 days of filing a claim, the claimant will receive written notice of
the grant or denial of the claim. If special circumstances require an extension
of time to consider the claim, the claimant will be notified in writing of the
need for an extension prior to the expiration of the initial 90-day period. The
notice of extension will explain the reasons for the extension and will indicate
a date by which the Plan Administrator expects to make a decision. The extension
may not exceed 90 days, for a total of 180 days from the date the claim was
initially filed.
If the claim is being denied, the notice will explain the reason for the denial,
cite the Plan provisions on which it is based, describe the procedure for
appealing the decision, and explain the claimant's right to file suit under
section 502 of ERISA following denial of the claim on appeal. The notice also
will describe any additional material or information necessary to demonstrate
eligibility for the benefits requested.
Within 60 days of receiving a denial notice, the claimant may submit a written
appeal to the Plan Administrator or its delegate requesting a review of the
denial. For purposes hereof, unless otherwise determined by the Plan
Administrator, the power to determine such claims with respect to participants
at the level of Executive Vice President or below is hereby delegated to the
Chief Human Resources Officer. During this 60-day period, the claimant may also
review and receive copies of relevant documents and may submit written issues,
comments and additional information to the Plan Administrator. The Plan
Administrator will consider all new information submitted by the claimant
without regard to whether the information was submitted or considered during the
initial claim.
Within 60 days after the request for review is received, a decision on appeal
will be made. If special circumstances require an extension of time to consider
the appeal, the claimant will be notified in writing of the need for an
extension prior to the expiration of the initial 60-day period. The notice of
extension will explain the reasons for the extension and will indicate a date by
which the Plan Administrator expects to make a decision. The extension may not
exceed 60 days, for a total of 120 days from the date the appeal was initially
filed. If the claim is being denied upon appeal, the claimant will receive a
written decision, including the basis for the decision, references to the Plan
provisions on which the decision is based, a statement that the claimant has a
right to receive copies of all documents relevant to the claim, and an
explanation of the claimant's right to sue under section 502 of ERISA following
the denial on appeal. To the extent permitted by law, the decision of the Plan
Administrator on appeal is final and binding on all parties.
Notwithstanding the above, the Compensation Committee must review and recommend
its determination of any claims or appeals brought by an Executive Committee
member to the Independent Members of the Board of Directors, which shall decide
all claims and appeals hereunder with respect to any such participant.




--------------------------------------------------------------------------------




In no event may any legal or equitable action for benefits under the Plan be
brought in a court of law or equity with respect  to any claim for benefits more
than one (1) year after the final denial of the appeal by the Plan Administrator
(or, as applicable, the Independent Members of the Board of Directors).
Section VII. Amendment and Termination
The Plan may be amended in whole or in part, prospectively or retroactively, at
any time and from time to time, by action of the Benefits Committee or its
delegate, provided that no such amendment may relate to eligibility or benefits
payable under the Plan to any Executive Committee member. The Compensation
Committee must approve and recommend to the Independent Members of the Board of
Directors all amendments related to eligibility and benefits payable under the
Plan to members of the Executive Committee, and the Independent Members of the
Board of Directors shall have the authority to adopt such amendments.
The Benefits Committee or the Independent Members of the Board of Directors (as
applicable) will affect any such amendment by adopting a resolution setting
forth, or incorporating the specific terms of, the amendment or by approving the
amendment itself. Notwithstanding the foregoing, no amendment to the Plan will
apply to change the amount of any Severance Payment that begins before the
amendment is adopted (or made effective, if later). The appropriate officers of
Capital One may take all actions necessary or appropriate to implement any
amendment to the Plan.
In addition, the Chief Human Resources Officer has been delegated authority to
amend the Plan in any manner that is not reasonably estimated to result in
annual cost or savings of more than $5,000,000 and the Executive in Charge of
Severance has been delegated authority to amend the Plan in any manner that is
not reasonably estimated to result in annual cost or savings of more than
$1,000,000 or that is required by applicable law, provided that such amendments
would not apply to eligibility or benefits payable to members of the Executive
Committee.
Capital One has no obligation to maintain the Plan for any particular length of
time, and reserves the right to discontinue or, by action of the Independent
Members of the Board of Directors, to terminate the Plan, partially or in its
entirety, as of any date specified by the Independent Members of the Board of
Directors (or its delegate) by duly adopted written instrument.
Section VIII. Miscellaneous
A.
Impact of Other Benefits on Severance Benefits

If a participant will receive benefits pursuant to a disability certification
under the Capital One disability benefit program as defined in its Summary Plan
Description or pursuant to a Workers' Compensation certification, such benefits
shall have no impact on Severance Payment provided hereunder, and Severance
Payment provided under this Plan shall have no impact on such disability or
Worker’s Compensation benefits.
B.
Interaction with WARN Act

This Plan is not intended to duplicate payments already required by the Worker
Adjustment and Retraining Notification Act or any similar state or local law
requiring prior notice of plant closing or mass layoff (collectively, “WARN”).
Therefore, notwithstanding any of the above, benefits payable under the Plan
will be reduced by any payments required to be provided to eligible associates
pursuant to WARN, without regard to whether the associate asserts such rights.
Continued payment of compensation for services performed during a notice period,
however, will not count against any benefits payable under the Plan.
C.
Non-Competition Agreements and Garden Leave Transition Agreements

Any Severance Payment shall be offset dollar-for-dollar by any amounts payable
to the participant under any NCA or GLTA, as defined above. No Release of Claims
Payment shall be offset by payments under an NCA or GLTA.
D.
Severance Payment Distribution

The Severance Payment shall be paid to the participant in a lump sum within 60
days of Capital One’s receipt of the participant's fully executed Letter
Agreement (but to the extent the payment is intended to be subject to the
short-term deferral rule under Section 409A of the Internal Revenue Code of
1986, in no event later than March 15th of the year after the associate’s
termination of employment occurs); provided, however, that if the NCA
non-competition provisions are enforced by Capital One and the Severance Payment
is therefore offset by NCA pay, one-half of any applicable Severance Payment,
together with any applicable NCA pay and the Release of Claims Payment (but in
no event more than the amount specified in Treasury Regulation section
1.409A-1(b)(9)(iii)(A) as of the participant's termination of employment) shall
be paid to the participant in a lump sum following the end of the
non-competition period under the NCA (but in no event later than 30 days
following the end of the non-competition period), and the balance shall be paid
to the participant




--------------------------------------------------------------------------------




in a lump sum within 60 days following the participant's termination of
employment. To the extent any payments or benefits are subject to Section 409A
of the Code, they shall be administered in accordance with the requirements
thereof. If any applicable GTLA is enforced by Capital One, payments thereunder
shall be paid according to the terms of the GLTA.
E.
Taxation

Cash payments under this Plan are treated as wages for federal income tax
purposes. Capital One makes appropriate arrangements to take deductions from
Plan payments for withholding taxes. The associate is responsible for all taxes
on Plan benefits to the extent that no taxes are withheld, irrespective of
whether withholding is required.
Payments under this Plan are intended to be excluded from coverage under Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"). However,
notwithstanding any provision of this Plan to the contrary, if, at the time of
the participant's termination of employment, he is a "specified employee" as
defined in Section 409A of the Code, and one or more of the payments or benefits
received or to be received by the participant pursuant to this Plan would
constitute deferred compensation subject to Section 409A, such payment or
benefit under this Plan shall be delayed until the earlier of (a) the date that
is six (6) months following the participant's termination of employment, or (b)
the participant's death. The provisions of this paragraph shall only apply to
the extent required to avoid the participant's incurrence of any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of this Plan would cause
the participant to incur any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, Capital One
may reform such provision to maintain to the maximum extent practicable the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.
F.
Funding of the Plan

Associates do not pay for coverage under the Plan, and the benefits provided
under the Plan are paid solely from Capital One's general assets. Capital One is
not required to maintain any fund or to segregate any amount for the benefit of
any associate under the Plan, and no associate has any claim against, right to,
or security or other interest in, any fund, account or asset of Capital One from
which any Plan payment may be made.
G.
Payments to Estates

If a participant dies before receiving all Severance Payment due under the Plan,
any remaining payments are made to the participant's estate.
H.
Plan Document Governs

The extent of eligibility for Plan benefits is governed solely and in all
respects by the terms of the Plan. The Plan Administrator has ultimate authority
to interpret the Plan.
I.
Severability

If any Plan provision is held illegal or invalid for any reason, such illegality
or invalidity does not affect remaining parts of the Plan, and the Plan is
applied as if the illegal or invalid provision was never part of the Plan.
J.
Gender

Whenever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
K.
Not an Employment Contract

Nothing in this Plan or any action taken with respect to it shall be construed
as an employment contract or confer upon any person the right to continue
employment with Capital One.




--------------------------------------------------------------------------------




L.
Plan Year

The records of the Plan shall be maintained on the basis of a 12-month period
beginning on each January 1 and ending each December 31.
M.
Governing Law

The Plan is construed, administered and regulated in accordance with the
provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as
amended, and to the extent not preempted thereby, in accordance with Virginia
laws.
Adoption of the Plan
To record the adoption of the Amended and Restated Plan document, effective as
of July 30, 2015, Capital One has caused this document to be signed by its duly
authorized officer on the date set forth below.
 
 
 
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
 
Date: July 30, 2015
 
By:
 
/s/ JORY A. BERSON
 
 
 
 
Jory A. Berson
 
 
 
 
Chief Human Resources Officer







--------------------------------------------------------------------------------




Appendix
Executive Committee(1) 
The severance benefits for a member of the Executive Committee shall be the
following amount or such lesser amount as determined by the Plan Administrator:
•
Severance Payment in an amount up to 30% of the associate’s Target Total
Compensation (“TTC”) as defined in the most recent Total Compensation Statement
Capital One provided the associate prior to the associate’s termination; plus

•
Subsidized COBRA coverage for a period of 18 months; plus

•
Release of Claims Payment in an amount equal to 90% of the Severance Payment if
NCA non-competition provisions are enforced.

For purposes hereof, TTC with respect to a Performance Year (as defined below)
shall mean the cash value of all target amounts designated as being part of the
Executive’s annual compensation by the Company in the most recent Total
Compensation Statement (or any similar document setting forth the Executive’s
total annual compensation) for that Performance Year. TTC shall not include
retention awards, spot bonus awards, sign-on bonuses, special equity awards, the
value of Company provided benefits, pay associated with perquisites or
relocation, and other bonuses and incentives not communicated as part of the
Executive’s total target annual compensation as set forth in his Total
Compensation Statement.
Performance Year shall mean the 12-month period of time over which an
Executive's Target Total Compensation is calculated, as designated by the
Company. At the discretion of the Plan Administrator, Severance Payments may
also be deemed to include all or a portion of commissions and sales incentive
pay.
Any Severance Payments shall be offset dollar-for-dollar by amounts payable to
the participant under any applicable NCA or GLTA. No Release of Claims Payment
shall be offset by payments under an NCA or GLTA.
_________
(1) 
Refers to internal job levels as determined by the Plan Administrator.





